Citation Nr: 1815882	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer, secondary to herbicide agent exposure.

2. Entitlement to service connection for ischemic heart disease, secondary to herbicide agent exposure.

3. Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These issues come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Pursuant to the Veteran's February 2015 Substantive Appeal (VA Form 9), he was scheduled for a March 2018 Board hearing.  However, in a February 2018 statement the Veteran indicated his desire to withdraw his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran was directly exposed to herbicide agents during service.

2.  Prostate cancer was not manifest in service and is unrelated to service.  A malignant tumor was not manifest to a compensable degree within one year of service.

3.  Ischemic heart disease was not manifest in service or to a compensable degree within one year of service and is unrelated to service. 
4.  The RO denied service connection for a bilateral hearing loss disability in a June 2011 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

5.  The evidence received since the June 2011 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a bilateral hearing loss disability.

6.  A bilateral hearing loss disability preexisted the Veteran's active service.  A bilateral hearing loss disability was noted at entrance.

7.  There was no increase in the Veteran's preexisting bilateral hearing loss disability during service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, and a malignant tumor cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Ischemic heart disease was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The June 2011 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1111, 1137, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board recognizes that the Veteran was not afforded a VA examination for either condition.  However, no examination is necessary for the adjudication of these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

Here, there is no competent evidence of record with respect to an in-service event, injury, or disease, or any evidence that the Veteran's disabilities are associated with his service.  Here, the Veteran's sole assertion has been that his prostate cancer and ischemic heart disease are related to exposure to herbicide agents in service.  As noted below, the evidence shows that the Veteran was not exposed to herbicides.  The Veteran has not asserted that there is another relationship to service and the evidence of record, including service treatment records, does not show an in-service occurrence or that the disorders are otherwise related to service.

To the degree that the Veteran has asserted an in-service occurrence or a relationship to service, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current disorder is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II. Service Connection Prostate Cancer and IHD

The Veteran has filed for compensation for prostate cancer and ischemic heart disease (IHD).  The Veteran has specifically asserted that these disorders are the result of in-service exposure to herbicide agents while serving at Korat Royal Thai Air Force Base in Thailand.  This is the Veteran's sole assertion.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Malignant tumors (prostate cancer) and cardiovascular disease (IHD) are identified as "chronic diseases" under 38 USCA 1101. 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

Specific to the Veteran's assertion that he was exposed to herbicide agents, ischemic heart disease and prostate cancer are listed under the provisions of 38 C.F.R. § 3.309 (e).  Thus, if the Veteran was exposed to herbicide agents during his active service, service connection would be presumed for both disorders. 

As a preliminary matter, the Veteran has not asserted, and the evidence does not show, that he served within the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6). 

VA has extended the presumption of exposure to Agent Orange, and as a result the presumption of service connection for ischemic heart disease and prostate cancer, to a Vietnam-era veteran who served in Thailand at certain designated bases, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

As a result, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure." The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran has specifically asserted that he was exposed to herbicide agents while stationed at the Korat Royal Thai Air Force Base in Thailand.  He reports that as part of his duties as a medic, he spent a significant amount of time around the perimeter of the base.  The Veteran submitted a copy of a single page of personnel records, which he states indicates service at Korat between June 1962 and September 1962.  It is of note, that this documentation of "Service Outside of Continental United States" does not contain the Veteran's name.  The Veteran's social security number is hand written on the top of the document.

The record contains a January 2015 Formal Finding of a lack of information sufficient to corroborate exposure to herbicides.  The Memorandum notes that all efforts to obtain needed information had been followed in accordance with the VA M21-1 Manual.  The Finding notes the one page of personnel records submitted by the Veteran, but notes that it does not list a name.  It further states that a review of personnel records does not indicate that the Veteran served in Thailand or an MOS consistent with service around the perimeter.  

The Board finds the Veteran's claimed exposure to herbicide agents while stationed at Korat Air Base to be outweighed by the more probative evidence to the contrary.  The Board notes the single page of personnel records submitted by the Veteran documenting service at Korat Air Base.  However, as the RO indicated, this page does not indicate that it is the Veteran's service record.  Service records obtained by VA clearly do not indicate that the Veteran served at Korat Air Base or anywhere in Thailand.  As a result, the most probative evidence of record shows that the Veteran did not serve in Thailand, let alone on Korat Air Base.

Moreover, there is no indication that the Veteran would have served around the perimeter of any air base, including Korat Air Base.  The Veteran's military occupational specialty was a medical specialist.  There is no evidence of record, other than the Veteran's bare assertions, that he would have served around the perimeter of the base.  Furthermore, the Veteran has not demonstrated that he is competent to identify tactical herbicides, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307 (a)(6).  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide agents during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307 (a)(6).

Thus, the evidence does not support the Veteran's service connection claims for ischemic heart disease and prostate cancer on the basis of the presumptions under 38 C.F.R. § 3.307 and 3.309.  As discussed in detail above, the Board finds that there is no credible evidence that the Veteran was exposed to herbicide agents in accordance with such presumptions.  

The Veteran has referenced Board decisions granting presumptive service connection for veterans who served in Thailand.  These are non-precedential decisions that concerned other Veterans, with unique factual circumstances, and not applicable to his case.  See 38 C.F.R. § 20.1303.  More importantly, again, the evidence of record does not show that he, in fact, served in Thailand.  

With respect to both disorders, the Board also notes that there is no conclusive lay or medical evidence in the claims file of cardiovascular disease or a malignant tumor in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309 (a).  Neither disorder is shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year.  Thus, service connection on a presumptive basis is not warranted.  In reaching this finding, the Board notes that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran has not asserted that his disorders began within a year of separation from service.

While the Veteran's assertions have focused specifically on presumptive service connection as a result of herbicide agent exposure, the Board has considered whether service connection is warranted on a direct basis.  

Service treatment records do not document any relevant symptoms, complaints, treatment or diagnoses.  In a report of medical history upon separation, the Veteran specifically denied frequent or painful urination, palpitation or pounding heart, and high or low blood pressure.  The Veteran did report pain or pressure in chest and shortness of breath however there is no indication of a chronic heart disorder at separation.  Rather, clinical evaluation at the Veteran's July 1963 separation examination revealed a normal heart, vascular system, and genitourinary system.  Furthermore, the Veteran has not asserted that there were in-service manifestations of either disorder.

The Board has also considered the lay statements of record as the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, as noted the Veteran's assertions have focused entirely on exposure to herbicide agents.  To the degree that he has asserted his prostate cancer and ischemic heart disease are otherwise related to service, such lay evidence of onset and continuity is far less probative than the contemporaneous medical evidence of record, including a normal clinical evaluation upon separation.  

In sum, there is no reliable evidence linking the Veteran's prostate cancer or ischemic heart disease to service.  The contemporaneous records establish that there were no objective manifestations of either disorder in service, there were no manifestations of either disorder within one year of separation, and both disorders were first manifest many years after separation.  

Here, cardiovascular disease and a malignant tumor of the prostate were not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entities, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that either disorder was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. 

In essence, the evidence establishes that the heart, cardiovascular system, and genitourinary system were normal upon separation from service and the onset of ischemic heart disease and prostate cancer occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than any bare assertions of the Veteran.  The more probative evidence establishes that he did not have a chronic heart disorder or prostate cancer during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of prostate cancer and ischemic heart disease is unrelated to service.  The Board finds that the preponderance of the evidence is against the claims and the claims must be denied.

III. New and Material Evidence-Hearing Loss

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

 In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In a June 2011 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the June 2011 rating decision, the RO considered the claim, service medical records, and VA treatment records among other evidence.  The RO denied the claim on the basis that evidence did not show that the Veteran's hearing loss disability, which was noted upon entrance, was aggravated by his service.  In essence, at the time of the June 2011 denial, there was no evidence that the Veteran's preexisting hearing loss disability increased in severity as a result of military service.

Since the June 2011 rating decision, the Veteran has submitted a February 2013 private medical opinion suggesting a link between the Veteran's in-service noise exposure and his current disability.  As such, this evidence goes to cure a prior evidentiary defect which was not previously substantiated in the June 2011 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a bilateral hearing loss disability is warranted.

IV. Service Connection Bilateral Hearing Loss

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  38 C.F.R. § 3.304 (b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See id.  

Under 38 U.S.C. § 1153, a veteran "bears the burden of showing that his preexisting condition worsened in service" and that "[o]nce the veteran establishes worsening, the burden shifts to [VA] to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  See Horn v. Shinseki, 25 Vet. App. 231 (2012) (citing Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)).  Stated differently, a "veteran must initially establish only that a preexisting condition worsened during the period of active duty, and at that point the veteran has the benefit of the presumption of aggravation."  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  If VA cannot show by clear and unmistakable evidence that the worsening of the preexisting condition was due to the natural progress of the disease, then "the increase is presumed to have been caused by active duty service."  See id.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since then, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to convert ASA standards to ISO-ANSI standards, the Board must add (+15) at 500 Hertz; (+10) at 1000 Hertz; (+10) at 2000 Hertz; (+10) at 3000 Hertz; and (+5) at 4000 Hertz.

At the Veteran's August 1961 induction examination, audiometric testing revealed the following when converted to ISO-ANSI standards:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
NT
45
LEFT
25
20
20
NT
55

The Veteran had a hearing loss disability in accordance with 38 C.F.R. § 3.385 upon entry into service.  As a result, a hearing loss disability was noted at entrance.  

At the Veteran's July 1963 separation examination, audiometric testing was not performed.  The Veteran underwent a whisper voice test, scoring 15/15 bilaterally.  The Veteran reported ear trouble at the separation report of medical history.  Service treatment records are otherwise silent with respect to relevant symptoms, treatment, complaints, or diagnoses. 

The Veteran contends that his preexisting hearing loss disability was aggravated in service by exposure to noise, specifically small arms and artillery fire.  The Board finds that his assertions with respect to noise exposure are consistent with his personnel records and the Veteran is certainly competent to report exposure to noise in service.  
As a preliminary matter, the Board notes that contemporaneous audiological testing confirms that the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.

In the February 2013 private medical opinion submitted by the Veteran, the audiologist states that the Veteran's bilateral hearing loss is at least as likely as not related to his military experience, "the rationale being that exposure to excessive noise from result in acoustic trauma..."  The private examiner did not address the fact that the Veteran's hearing loss disability preexisted service and did not state that the preexisting disability was aggravated by service.  In addition, the examiner notes post-service occupations as a shop helper and supervisor in steel and machinery shops for 25 years.  

At a February 2013 VA examination, the examiner concluded that the Veteran's preexisting bilateral hearing loss disability was "clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner made this determination after a thorough review of the file, including personnel records and service treatment records.

Having reviewed the record, the Board has determined that service connection is not warranted.  As indicated, the Veteran had a bilateral hearing loss disability noted upon entry into service.  The Board finds that even though the Veteran was found to be qualified for enlistment, the existence of a bilateral hearing loss disability was "noted" upon enlistment examination, and therefore, the presumption of soundness does not apply.  38 U.S.C.A. §§ 1111, 1137. 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there was any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271   (1993); Hensley v. Brown, 5 Vet. App. 155, 163  (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a).  As previously noted, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. See Hunt, supra.  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b). 

The Board finds that the evidence is insufficient to show that the Veteran's bilateral hearing loss disability underwent an increase in disability during service.  Service treatment records do not document any relevant complaints or treatment for hearing loss.  In addition, there is no objective documentation of hearing loss upon separation.  There is no indication that the Veteran's preexisting bilateral hearing loss disability was permanently worsened beyond the natural progression of the disease.

The Board notes that the Veteran has submitted no competent evidence showing that his bilateral hearing loss disability worsened during service.  He has been afforded ample opportunity to furnish medical and other evidence in support of his claim.  38 U.S.C. § 5107 (a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The February 2013 private medical opinion submitted by the Veteran does not address the preexistence of a bilateral hearing loss disability upon entry and furthermore does not show that the disability was aggravated by service.  

In contrast, the February 2013 VA examiner's opinion is the only medical opinion directly addressing the issue of aggravation, and concluded that the Veteran's preexisting bilateral hearing loss disability was not aggravated by service.  The February 2013 VA examiner reviewed the Veteran's service treatment records and post-service history and treatment and specifically found no aggravation, providing adequate reasons for the conclusion which are supported by the record.

In finding the February 2013 VA examination to be of greater probative weight than the private opinion, the Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the VA medical opinion is of greater probative value, as noted above, because it specifically addresses the issue at hand: whether the Veteran's bilateral hearing loss disability, which preexisted service, was aggravated beyond natural progression by service.  

Indeed, there is no competent evidence of record showing that the Veteran's pre-existing bilateral hearing loss disability was aggravated by service and that any increase in symptoms during service were not merely temporary or intermittent flare-ups.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past to include decrease in hearing acuity, has presented no probative clinical evidence of an increase in severity of his preexisting bilateral hearing loss disability during service.  The Board finds that the Veteran as a lay person is not competent to make such a finding.  That is, he is not competent to opine on matters such as an increase in severity of his preexisting bilateral hearing loss disability during service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has medical training, the Board must find that his assertion with regard to an increase in severity of his preexisting bilateral hearing loss disability during service is of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Therefore, in light of the competent and probative evidence of record, in particular the highly probative negative medical opinion by an audiologist with knowledge and expertise in hearing loss disabilities, the Board finds that there was not an increase in severity of the Veteran's preexisting bilateral hearing loss disability in service; therefore the presumption of aggravation does not apply.  38 U.S.C. § 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

In summary, the competent and probative evidence of record does not show that the Veteran's preexisting bilateral hearing loss disability was permanently aggravated by active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for ischemic heart disease is denied.

The application to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


